Citation Nr: 1615723	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  14-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for lumbar L5/S1 herniation (herein back disability).

2.  Entitlement to an increased disability rating in excess of 10 percent for left lower extremity lumbar radiculopathy.

3.  Entitlement to an increased disability rating in excess of 10 percent for right lower extremity lumbar radiculopathy.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for diabetes, to include as secondary to an acquired psychiatric disorder, to include depression.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from July 1985 to November 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  An April 2011 rating decision continued the previously assigned 20 percent disability rating for the Veteran's service-connected back disability and the 10 percent disability ratings for the Veteran's service-connected bilateral lower extremity lumbar radiculopathy.  A March 2013 rating decision denied entitlement to service connection for an anxiety disorder claimed as depression and diabetes.  

The Veteran filed a claim in January 2012 for entitlement to service connection for major depression disorder.  As will be discussed further below, the evidence of record referenced other mental health diagnoses.  As such, the Veteran's claim has been expanded and recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Subsequent to the Statements of the Case issued in April 2014, an additional February 2016 VA treatment record (obtained by VA) was associated with the Veteran's claims file, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  To the extent that such document is considered evidence, as the Veteran's claims are being granted or remanded, there is either no prejudice to the Veteran or the AOJ will have the opportunity to consider such documents in the first instance on remand.

The Board notes that the Veteran's physical claims file contains a VA Form 23-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated in January 1987 appointing the Georgia Department of Veterans Services as the Veteran's representative.  It appears that the Veteran's representative was not copied on relevant communication from VA and generally did not have the opportunity to participate in the Veteran's current appeal.  As the Veteran's claims are being granted or remanded, however, there is no resulting prejudice to the Veteran.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted. 

The issues of entitlement to an increased disability rating in excess of 20 percent for a back disability and to increased disability ratings in excess of 10 percent for bilateral lower extremity lumbar radiculopathy and entitlement to service connection for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, to include depression, is due to or aggravated by his service-connected back disability.





CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to the Veteran's service-connected back disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for an acquired psychiatric disorder, to include depression, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran filed a claim in January 2012 for major depression disorder, which was listed as secondary to his existing service-connected disabilities.  The Veteran is service-connected for a back disability and bilateral lower extremity lumbar radiculopathy.  

The Veteran was afforded a VA examination in July 2012.  A diagnosis was noted of anxiety disorder NOS.  The examination report quoted a May 2011 VA psychologist treatment note that noted that the Veteran reported feelings of anxiety and depression secondary to interpersonal conflict related to his employment.  The treatment note also stated that the Veteran reported that "his symptoms began slowly as the environment at [his work] becomes more violent everyday."  The VA treatment note provided a diagnosis of adjustment disorder: mixed anxiety/depression and noted under psychosocial stressors job related problems.  An April 2011 VA examination report (quoted in the July 2012 VA examination report) for the Veteran's service connected back disability and bilateral lower extremity lumbar radiculopathy noted a work problem as a result of these service-connected disabilities of increased absenteeism and the effects on occupational activities as decreased mobility and problems with lifting and carrying.  The July 2012 VA examination report noted that the Veteran reported episodes of anxiety and difficulties dealing with "tension" at work for the "last [years]."  An opinion was provided that "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  A rationale was provided that stated, in part, that "[t]here is no evidence in the literature of a direct physiological consequence between [V]eteran's service connected service connected and a anxiety disorder."  The rationale further discussed issues related to direct service connection, which were not relevant to secondary service connection.  The rationale also referenced the April 2011 VA examination report's reference to the Veteran's service-connected back disability as having an impact on his occupational activities, but then cited to the May 2011 VA psychologist treatment note that identified "interpersonal conflict (perceived harassment and confrontation.) with the" Veteran's workplace director.  The rationale additionally referenced that there had been no follow up or current psychiatric or mental health treatment documented or reported.  

Upon review of the provided opinion and rationale, the Board finds that such is inadequate.  First, as quoted, the rationale stated that the "[t]here is no evidence in the literature of a direct physiological consequence between [V]eteran's service connected service connected and a anxiety disorder."  This apparent typographical error failed to identify which (if any) of the Veteran's three service-connected disabilities there lacked a "direct physiological consequence" between and the diagnosed mental disorder.  Second, the rationale, with reference to the May 2011 VA psychologist treatment note, appeared to attribute the Veteran's mental disorder to his job related problems.  On the Veteran's May 2014 VA Form 9, the Veteran stated that "due to my service-connected conditions, I began to suffer from Depression, which created, an uncomfortable situations at work, in which I was absents too many times and I had too many problems with my supervisor."  The Veteran's statement suggests that his mental health symptoms existed prior to his job related problems, which contradicts the provided rationale.  Third, while the rationale referenced a lack of follow up or current psychiatric or mental health treatment, a lack of treatment would not necessarily mean that symptoms were not present.  In addition, as discussed below, there is evidence of additional mental health treatment (some of which was obtained after the April 2011 VA examination).  Fourth, and most problematic, the provided opinion and rationale did not address the issue of aggravation, specifically whether the Veteran's mental health disorder was aggravated by any of his service-connected disabilities.  In light of the previous discussion, the Board concludes that the July 2012 VA opinion is inadequate and therefore of no probative value.

Also of record is a July 2012 Psychological Assessment Report, which was completed by a private psychologist.  The assessment report noted that interviews were conducted on three days and also noted that the Veteran's wife was interviewed.  The assessment report included statements from the Veteran describing the onset of back pain while he was in service in the mid-1980s.  The assessment report also noted that the Veteran reported, while discussing his in-service back pain, that it was very difficult to sleep and that he would often get irritable.  The assessment report additionally noted that the Veteran reported that during the last year he had requested psychiatric treatment at the VA and stated that "[a]s time goes pass, I get more irritable; I get depressed and things that I don't want to think about begin to cross my mind."  The assessment report further described the Veteran's mental health symptoms and mental status.  A diagnosis was provided of major depression disorder, chronic and active.  The assessment report also stated that "[i]t is my opinion that [the Veteran's] psychiatric symptoms are related to his service-connected back pain."  The assessment report stated that the provided opinion was based on "review of the partial military and medical records and the exam criteria" and on the examiner's "twelve years of active practice performing psychological assessments and psychotherapy."

VA treatment records are also of record addressing the Veteran's mental health.  A May 2011 VA treatment note was discussed above.  VA treatment records also showed that the Veteran attended multiple sessions of group psychotherapy in June 2011.  Also, a February 2013 VA primary care provider treatment note referenced that the Veteran complained of anxiety "related to stressful situation this morning" at work.  An impression was noted of depression/anxiety and the Veteran was referred to a psychologist.  An accompanying VA nursing note referenced that the Veteran presented with troubles related to work that provoke anxiety and bad ideas. A February 8, 2013 VA psychologist treatment note referenced that the Veteran "presents coping difficulties with recent work-related issues."  It was noted that the Veteran reported mental health symptoms that "he associates with stressful situations at work."  The treatment note also stated that the Veteran "further identifies pain management issues...as stressors."  It was also noted that the Veteran had worsening physical health.  An impression was noted of depressive disorder.  The note further stated that the Veteran "presents with depressive symptoms, which appears to be associated with recent work-related stress" (this statement was also included in a subsequent February 25, 2013 VA psychologist treatment note).        

In review of the evidence of record, as discussed, the July 2012 VA opinion was found to be inadequate and of no probative value.  With respect to the issue of secondary service connection, the Board finds that the private July 2012 assessment report, which indicated that the Veteran's depression was related to his service-connected back disability, is the most probative evidence of record.  While the VA treatment records discussed above referenced that the Veteran's depressive symptoms "appears to be associated with recent work-related stress," this statement is speculative, shown through the use of "appears," and additionally the statement does not address the crucial issue of whether the Veteran's acquired psychiatric disorder, to include depression, was secondary to his service-connected back disability.  In addition, the February 8, 2013 VA psychologist treatment note noted that the Veteran "further identifies pain management issues...as stressors," which presumably included pain related to his service-connected back disability.  The Board notes that there is no adequate evidence of record contrary to the conclusion contained in the private July 2012 assessment report.  As such, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's acquired psychiatric disorder, which is manifested by anxiety and depression and has been variously diagnosed to include as a depressive disorder, is due to or aggravated by his service-connected back disability.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to the Veteran's service-connected back disability have therefore been met and the Veteran's claim is granted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


ORDER

Entitlement to service connection for acquired psychiatric disorder, to include depression, is granted.


REMAND

With respect to the Veteran's claim for entitlement to an increased disability rating in excess of 20 percent for a service-connected back disability, the Veteran was last afforded a VA examination in April 2011.  The Veteran's service-connected back disability is rated under Diagnostic Code 5243 (Intervertebral disc syndrome), which is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  A note after the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Formula, Note (1) (2015).  The April 2011 VA examination report noted under the review of systems heading that the Veteran has nocturia and stated that the etiology of this symptom was not unrelated to the claimed disability, suggesting that nocturia is a symptom associated with the Veteran's service-connected back disability.  The examination report did not provide further information on this symptom.  On remand, examination is warranted to describe all associated neurologic abnormalities, to include bladder impairment, associated with the Veteran's service-connected back disability.  

With respect to the Veteran's claim for entitlement to service connection for diabetes, VA treatment records included a diagnosis of diabetes.  In a December 2012 statement, the Veteran stated that "VA should take in consideration the link between diabetes and depression, this two conditions goes both ways.  In my instant my depression cause my diabetes.  See the research done by the Harvard School of Public Health."  As noted above, the Board has granted entitlement to service connection for acquired psychiatric disorder, to include depression.  No VA examination or opinion was conducted with respect to this issue.  The Veteran's contention that his diabetes is secondary to his service-connected (as granted herein) acquired psychiatric disorder, to include depression, raises medical issues that the Board is not competent to address and therefore remand is required for a VA examination and opinion, as outlined in the remand directives below.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In addition, the evidence of record indicates that there are outstanding records and attempt to obtain such must be made on remand.  First, the most recent complete VA treatment records of record are from February 2013 and on remand, all outstanding VA treatment records must be obtained.  Second, evidence of record indicated that the Veteran applied for VA vocational rehabilitation benefits in May 2009 and on the application he listed the nature of his disabilities as his service-connected back disability and bilateral lower extremity lumbar radiculopathy.  See May 2009 VA Form 28-1900 (Disabled Veterans Application for Vocational Rehabilitation).  As vocational rehabilitation records may be relevant to the Veteran's claims, the Veteran's vocational rehabilitation file must be obtained on remand.  Third, a June 2012 VA primary care treatment note stated that the Veteran complained of episodes of low back pain and was using tramadol and that he "has plans to visit his private primary care to request medications outside."  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include from a private primary care provider, or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2015) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from February 2013).

2.  Obtain the Veteran's VA vocational rehabilitation file.

3.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records, to include from a private primary care provider, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

4.  After completion of the above, schedule the Veteran for an appropriate VA examination (or examinations) to determine the current severity of his service-connected back disability and bilateral lower extremity lumbar radiculopathy.  

All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner should conduct range of motion testing and provide information concerning whether there is additional functional impairment due to factors such as weakness, incoordination, excess fatigability, and pain on movement.  To the extent possible, the examiner should address whether any of these factors results in additional limitation of motion on repetitive use or on flare-ups.  If it is not possible to provide such information without resorting to speculation, the examiner should so state and explain why. 

The examiner must report and describe all neurologic impairment, including bowel, bladder, and nerve impairments, associated with the Veteran's service-connected back disability.  While review of the entire claims folder is required, attention is invited to the April 2011 VA examination report, which noted under the review of systems heading that the Veteran has nocturia and stated that the etiology of this symptom was not unrelated to the claimed disability, suggesting that nocturia is a symptom associated with the Veteran's service-connected back disability.  

5.  After completion of the steps 1-3 above, schedule the Veteran for a VA examination with respect to his diabetes claim.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review and the opinion must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diabetes is due to or caused by the Veteran's service-connected acquired psychiatric disorder, to include depression.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diabetes has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected acquired psychiatric disorder, to include depression.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the Veteran's diabetes found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the Veteran's service-connected acquired psychiatric disorder, to include depression. 

With respect to both requested opinions, while review of the entire claims folder is required, attention is invited to the Veteran's contentions contained in a December 2012 statement, in which he stated that "VA should take in consideration the link between diabetes and depression, this two conditions goes both ways.  In my instant my depression cause my diabetes.  See the research done by the Harvard School of Public Health."

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


